Sutton, J.
The plaintiff while riding upon a motorcycle was injured in a collision with an automobile. He was insured with the defendant company. The policy provided for the payment of a certain benefit if the insured was injured “by the collision of or by any accident to any private horse-drawn vehicle or private motor-driven automobile in which the insured is riding or driving.” The defendant insurance company denied liability, for the reason that the policy did not cover the accident to the plaintiff. The trial court held that the policy sued on did not cover the plaintiff’s accident and granted a nonsuit. To this judgment the plaintiff excepted. Held:
1. “Where a policy of accident insurance contains a provision that the insurer is liable for an injury to the insured for any accident caused ‘by the collision of or by any accident to any private horse-drawn or private motor-driven automobile in which the insured is riding or driving,’ this does not include an injury to one riding on a motorcycle where it collides with another motor-driven vehicle or automobile.” Bullard v. Life & Casualty Ins. Co., 178 Ga. 673 (173 S. E. 855).
2. Applying, the above ruling, the court below did not err in granting a nonsuit upon the conclusion of plaintiff’s evidence in this ease.

Judgment affirmed,


Jenkins, P. J., and Stephens, J., conew.